245 S.W.3d 931 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Vertrez BARNES, Defendant/Appellant.
No. ED 89518.
Missouri Court of Appeals, Eastern District, Division One.
February 26, 2008.
Shaun J. Mackelprang, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for respondent.
Jessica Hathaway, Office of the State Public Defender, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.


*932 ORDER

PER CURIAM.
Defendant, Vertrez Barnes, appeals from the judgment entered on a jury verdict finding him guilty of two counts of robbery in the first degree, in violation of section 569.020 RSMo (2000), one count of attempted robbery in the first degree, in violation of section 564.011 RSMo (2000), and three counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced him to ten years imprisonment on each count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).